Holmes, J.,
concurring in syllabus and judgment.
I concur in the syllabus in that the trier of the fact may, upon the totality of the facts considered on the issue of scienter, find that the defendant thought that he was offering a controlled substance even though the material which was actually transferred was not a controlled substance.
I concur in the judgment because here the facts show that the defendant “did knowingly offer to sell a controlled substance.” The stipulation of facts is that “On September 4th, 1979, at approximately 9:00 p.m. an agent met with the Defendant at Bobbi’s Lounge, Fairborn, Ohio. The agent and the Defendant began a general conversation. Shortly thereafter the discussion turned to the topic of drugs, the Defendant and the agent having previously discussed drug sales. At this time the Defendant told the agent that he, the Defendant, could get him some speed. The Defendant did not have any speed in his possession at that time. The agent responded that he was interested in making a buy.
“The Defendant and the agent left Bobbi’s Lounge and went to the Continental Lounge in Fairborn, Ohio. At approximately 12:10 a.m. on the 5th of September 1979, the Defendant and the agent and a female juvenile left the Continental Lounge in the agent’s automobile and proceeded to the Defendant’s home at his, the Defendant’s, direction.
“Upon arrival, the agent parked in front of 318 Wallace Drive, Fairborn, Ohio, the Defendant’s home; and the Defendant stated he could not quote a price or quantity until after he, the Defendant, saw what his source had. The Defendant got out and went in 308 Wallace Drive, Fairborn, Ohio. The Defendant returned shortly and stated the person had 12 robin eggs ‘speed’ for $2 a tablet. The agent gave the Defendant *443$24, one twenty-dollar bill and one five-dollar bill, the Defendant gave the agent a dollar bill in return.”
At the plea hearing, the defendant, upon inquiry by the court, stated as follows:
“On that date, I met with the agent and we were playing pinball and we started discussing drugs and things like that, and I told him that I had heard where that he could buy some speed. So we left there and went to the Continental Lounge, and from there we went over to this girl’s house; and I went in and I asked her if she still wanted to get rid of what she told me she wanted to get rid of, and she said, ‘Yes.’
“So I took them out to Daryl and the transaction went like that, and I went back in the house and gave the girl the money.”
Therefore, the defendant admitted he offered “speed” for sale. He admitted that he knew “speed” was a controlled substance. And the defendant contrarily did not state that he had intended to sell a non-controlled substance.
Under such circumstances, it could be found by the trier of the fact that Scott had the mens rea to commit the crime as charged. The mere fact that defendant Scott was duped as much as the agent purchasing the material does not detract from the defendant’s mens rea at or about the time of the commission of the alleged offense. As correctly pointed out by Judge Kerns, in the Court of Appeals opinion, upon the facts presented in this case, the defendant’s “crime was complete before his consummation of the sale of the uncontrolled substance as agent for the buyer and the seller.”
Accordingly, I concur in the judgment of the majority herein.